
	
		I
		112th CONGRESS
		2d Session
		H. R. 4069
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Rohrabacher (for
			 himself, Mr. Cohen,
			 Mr. Bartlett,
			 Mr. Stearns,
			 Mr. King of Iowa,
			 Mr. Smith of New Jersey,
			 Mr. Royce,
			 Mr. Coble,
			 Mr. Farenthold, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To award a Congressional Gold Medal to Dr. Shakeel
		  Afridi.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Dr. Shakeel Afridi bravely risked his life
			 to identify Osama Bin Laden so that the United States could bring him to
			 justice.
			(2)Before the May 2, 2011, raid which resulted
			 in Osama Bin Laden’s death, Dr. Afridi, acting courageously, used the cover of
			 conducting a vaccination program in Abbottabad in order to gain access to Bin
			 Laden’s compound and identify who was living there.
			(3)Dr. Afridi did this at the greatest
			 personal risk, as the discovery of his true mission likely would have led him,
			 and possibly his family, to be killed.
			(4)The Government of Pakistan subsequently
			 arrested Dr. Afridi at his home on May 22, 2011, and he has been unjustly
			 jailed since that time.
			(5)In January 2011, Secretary of Defense Leon
			 Panetta said that Dr. Afridi is “an individual who in fact helped provide
			 intelligence that was very helpful with regards to this operation [to kill or
			 capture Osama Bin Laden].”
			(6)Dr. Afridi’s acts to help the United States
			 were extremely valiant and daring, and his subsequent imprisonment by and
			 suffering on account of the Government of Pakistan for the exemplary deeds he
			 undertook for the United States is shameful.
			(7)Pakistan’s Inquiry Commission on the
			 Abbottabad Operation, the United States mission which killed Osama Bin Laden,
			 has recommended that Dr. Afridi be tried for treason for helping the United
			 States.
			(8)If convicted, Dr. Afridi could be executed,
			 and so his life continues to be in jeopardy on account of his work that helped
			 further the interests of the United States.
			(9)Dr. Afridi played a pivotal and vital role
			 in the final operation to bring Osman Bin Laden to justice after nearly a
			 decade of unrelenting effort.
			(10)The attacks of September 11, 2001, and the
			 murder of 3,000 Americans, were avenged the day of the raid that resulted in
			 Osama Bin Laden’s death, and the world is a safer place because of Dr. Afridi’s
			 selflessness, courage, and willingness to help the just cause.
			(11)All Americans are
			 grateful for Dr. Afridi’s bold actions.
			2.Congressional
			 Gold Medal
			(a)Award
			 AuthorizedThe President pro
			 tempore of the Senate and the Speaker of the House of Representatives shall
			 make appropriate arrangements for the award, on behalf of Congress, of a gold
			 medal of appropriate design in honor of Dr. Shakeel Afridi, in recognition of
			 his activities to identify and provide intelligence regarding the location of
			 Osama Bin Laden.
			(b)Design and
			 strikingFor the purposes of
			 the award referred to in subsection (a), the Secretary of the Treasury shall
			 strike the gold medal with suitable emblems, devices, and inscriptions, to be
			 determined by the Secretary.
			3.Duplicate
			 MedalsUnder such regulations
			 as the Secretary of the Treasury may prescribe, the Secretary may strike and
			 sell duplicates in bronze of the gold medal struck under this Act, at a price
			 sufficient to cover the costs of the medals, including labor, materials, dyes,
			 use of machinery, and overhead expenses.
		4.National
			 medalsThe medals struck
			 pursuant to this Act are national medals for purposes of chapter 51 of title
			 31, United States Code.
		5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization of
			 appropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 an amount not to exceed $30,000 to pay for the cost of the medals struck
			 pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from
			 the sale of duplicate bronze medals under section 3 shall be deposited in the
			 United States Mint Public Enterprise Fund.
			
